               Case 2:20-cv-01248-RSM Document 26 Filed 01/13/21 Page 1 of 3




 1

 2

 3

 4

 5

 6                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 7                                           AT SEATTLE

 8    EMANUEL ENOCH PICKARD-AGUILAR,                      CASE NO. C20-1248 RSM

 9                    Plaintiff,                          ORDER ADOPTING REPORT AND
                                                          RECOMMENDATION
10            v.

11    WASHINGTON STATE EMPLOYMENT
      SECURITY DEPARTMENT,
12
                      Defendant.
13

14           This matter is before the Court on the Report and Recommendation (R&R) of the

15   Honorable United States Magistrate Judge David W. Christel. Dkt. #25. Plaintiff has not

16   objected to the R&R. The Court adopts the R&R in whole and writes only to clarify one portion

17   of the R&R.

18           One possible reading of the R&R is that to the extent Plaintiff made claims under 42

19   U.S.C. § 1983 those claims are subject to Washington’s claim filing statute, RCW 4.92.110, and

20   are barred by Plaintiff’s failure to file a claim prior to pursuing this action. See Dkt. #25 at 4 (not

21   specifying whether discussion applies to all claims or only to state law claims). The Court does

22   not read the R&R as reaching that conclusion because § 1983 claims are not subject to the claim

23   filing statute. See Joshua v. Newell, 871 F.2d 884, 886 (9th Cir. 1989) (“We hold that the

24   Washington notice of claims statute does not apply to section 1983 claims brought in federal

     ORDER – 1
              Case 2:20-cv-01248-RSM Document 26 Filed 01/13/21 Page 2 of 3




 1   court.”). Accordingly, Plaintiff’s failure to comply with the claim filing statute bars only his

 2   state law claims and not potential § 1983 claims. Regardless, any § 1983 claims are barred by

 3   the Eleventh Amendment for the reasons laid out in the R&R and summary judgment is

 4   appropriate on that basis.

 5          Having made this clarification and having reviewed the R&R and the remainder of the

 6   record, the Court finds and ORDERS:

 7      1. The Report and Recommendation (Dkt. #25) is ADOPTED.

 8      2. Defendants’ Motion for Summary Judgment (Dkt. #18) is GRANTED.

 9      3. Plaintiff’s claims are DISMISSED without prejudice.

10          Dated this 13th day of January, 2021.

11

12

13                                                  A
                                                    RICARDO S. MARTINEZ
14                                                  CHIEF UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20

21

22

23

24

     ORDER – 2
           Case 2:20-cv-01248-RSM Document 26 Filed 01/13/21 Page 3 of 3




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER – 3
